Filed 11/18/21 In re Sarai P. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO

In re SARAI P. et al., Persons                               B310977
Coming Under the Juvenile                                    (Super. Ct. No.
Court Law.                                                   19CCJP03500C-F)
                                                             Los Angeles County

LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

DAMARY P.,

         Defendant and Appellant.
     APPEAL from orders of the Superior Court of Los Angeles
County, Tamara Hall, Judge. Affirmed.

      Janette Freeman Cochran, under appointment by the Court
of Appeal, for Defendant and Appellant.

      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and William D. Thetford, Principal
Deputy County Counsel, for Plaintiff and Respondent.

                              ******
      Damary P. (mother) allowed her husband, Joel P. (father),
to have unrestricted access to mother’s four children on
numerous occasions in violation of court orders restricting
father’s contact with the children. The juvenile court sustained
allegations in various petitions as to all four children because
mother, by violating the court’s orders, “created a detrimental
and endangering home environment” for the children and thereby
placed them “at risk of serious physical harm, damage, danger,
and failure to protect.” Mother appealed. Although mother’s
entire appeal could properly be dismissed as moot, we exercise
our discretion to consider the merits, and conclude that
substantial evidence supports the juvenile court’s findings.
Accordingly, we affirm.
         FACTS AND PROCEDURAL BACKGROUND
I.    Facts
      A.     The family
      Father and mother married in May 2017. They have two
children together—Sarai P. (born April 2018) and Jared P. (born
January 2020). Mother also has two older children by another




                               2
father—Bryan M. (born December 2006) and Jaime M. (born
August 2011).
        B.    Father’s acts of domestic violence
        One night in April 2019, father straddled mother’s body
while on their bed, strangled her until she lost consciousness, and
then slapped her 10 times on the cheeks. Sarai was awake and
on the bed the whole time. When police arrived, they noticed
redness on mother’s face. Mother told police that this was not the
first time father had been physical with her. Bryan confirmed
that this was not the first such incident.
II.     Procedural Background
        A.    Father’s contact with the children is restricted
              1.    As to Sarai, Bryan, and Jaime
        On June 3, 2019, the Los Angeles County Department of
Children and Family Services (the Department) filed a petition
asking the juvenile court to exercise dependency jurisdiction over
Sarai, Bryan, and Jaime.1 The petition alleged the facts
underlying the April 2019 incident, and invoked jurisdiction on
two grounds—namely, that mother and father’s “history of
engaging in violent verbal and physical altercations in the
presence of the children” created (1) “substantial risk that [they]
will suffer[] serious physical harm inflicted nonaccidentally upon
the child[ren] by the child[ren]’s parent or guardian” (thereby
rendering jurisdiction appropriate under Welfare and
Institutions Code section 300, subdivision (a)),2 and (2)
“substantial risk that the child[ren] will suffer[] serious physical


1     Jared was not yet born at this time.

2     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                 3
harm . . . as a result of the failure . . . of . . . [their] parent or legal
guardian to supervise or protect [them]” (thereby rendering
jurisdiction appropriate under section 300, subdivision (b)).
       In an August 13, 2019 order, the juvenile court sustained
the allegations as to mother and father. The children were
removed from both parents; Sarai was placed in a foster home;
and Bryan and Jaime were placed with their father. The court
ordered father to have only monitored visits with Sarai, and
mother was not to be present during those visits. The court also
ordered father to have no contact with Bryan. Father’s case plan
included a 52-week domestic violence class and individual
counseling; mother also had to participate in a domestic violence
support group and counseling.
       Father appealed the juvenile court’s jurisdictional findings,
and we affirmed in an unpublished opinion. (In re Sarai P. (Apr.
30, 2020, B300024).) Mother did not appeal.
             2.     As to Jared
       On March 16, 2020, the Department filed a petition asking
the juvenile court to exercise dependency jurisdiction over then
two-month-old Jared. The petition made the same allegations
regarding the April 2019 incident, invoked jurisdiction on the
same grounds as those asserted in the siblings’ petition (that is,
under section 300, subdivisions (a) and (b)), and added an
additional ground—namely, that Jared’s siblings have been
“neglected” and “there is a substantial risk that [Jared] will be . .
. neglected” (thereby rendering jurisdiction appropriate under
section 300, subdivision (j)).
       Father contested parentage over Jared, and on March 20,
2020, the juvenile court ordered father not to have any contact




                                     4
with Jared pending paternity results. Jared remained in
mother’s care.
      Father was not granted monitored visits with Jared until
October 29, 2020, when his paternity was confirmed.
      B.     The children are returned to mother’s care
      Sarai, Bryan, and Jaime were returned to mother’s care in
February 2020. The juvenile court terminated dependency
jurisdiction over Bryan and Jaime in September 2020.
      C.     Father’s dangerous conduct continues
      Throughout the proceedings, father denied the April 2019
incident, made light of his domestic violence classes, and
continued to engage in violent conduct.
      Father denied ever touching mother and claimed that the
“whole case” was a “conspiracy against him set up by” mother.
During individual counseling sessions, father referred to himself
as the victim of domestic violence rather than the aggressor.
      Father complained that his domestic violence classes were
“a waste of time” and “money” because, according to father, he is
an “alpha male” who “will not become submissive to anyone” and
the classes “take the man away from you.” Father also claimed
that hearing about other participants’ experiences during the
classes made him “more violent.”
      Indeed, in April 2020, father was arrested for brandishing a
firearm when he became “irate” during an argument with
another man who blocked father’s path while he was driving.
During his interactions with the Department’s social workers,
father behaved in a “controlling, argumentative, and defensive”
manner.




                                5
       D.     Mother allows father unrestricted contact with
the children
       Mother ignored the court orders expressly restricting
father’s contact with the children.
       The Department reported in January 2020 that Bryan and
Jaime “continue to be extremely fearful” of father and had seen
pictures of father with Sarai on mother’s phone. The Department
expressed concern in March 2020 that mother and father were
“minimizing the no contact order” because mother was allowing
father to sleep in the family home. Around that time, a person
named “Joe” called the police from mother’s address reporting
that he was punched by another man; father attempted to
explain that someone must have falsely used his name, but the
police call log identified father’s phone number as the caller. In
summer 2020, mother, father, and the children went on a trip to
a river.
       On September 24, 2020, father posted photos to his
Facebook profile of Sarai and father posing on a motorcycle in
mother’s backyard. When the Department questioned the
parents about this unsupervised contact between father and
Sarai, they provided inconsistent explanations. Father stated
that he sees the children “every day” and that mother’s neighbor
is his monitor. Mother denied ever giving father access to the
children. She explained that her neighbor watches the children
on the weekends while she works and that, because the neighbor
and father are friends, the neighbor must have allowed father to
see Sarai. Mother also stated that when she confronted father
about the photographs, he told her that he went to visit the
neighbor to show him the motorcycle father just bought and the
neighbor happened to be watching the children at mother’s




                                6
house. The neighbor provided yet another version of the story—
he stated that he watches Sarai and Jared on the weekends but
that the children receive no visits and he does not monitor any
visits in mother’s home.
       Despite telling the Department that she had no plans to
reconcile with father, mother confirmed in January 2021 that she
was pregnant with another child by father; that child was born in
April 2021.
       E.    The Department’s further petitions
       On October 29 and December 9, 2020, the Department filed
three separate petitions as to mother’s four children. Each
petition was based on the same allegation: Mother violated court
orders on “multiple prior occasions” by allowing father to have
“unmonitored contact and unlimited access to the children,”
which “endangers the child[ren]’s physical health and safety and
places the child[ren] at risk of serious physical harm, damage,
and failure to protect.” However, because each child was
differently situated, the petitions were procedurally distinct: (1)
as to Sarai, the Department filed a supplemental petition under
section 387 asking the juvenile court to change the prior
disposition and remove Sarai from mother’s care; (2) as to Bryan
and Jaime, the Department filed an original petition asking the
juvenile court to exert dependency jurisdiction under section 300,
subdivision (b); and (3) as to Jared, the Department filed a first
amended petition adding another basis for dependency
jurisdiction under section 300, subdivision (b).
       B.    The juvenile court’s orders
       On February 24, 2021, the juvenile court held a combined
adjudication and disposition hearing on the various petitions.




                                 7
       The court made several findings on the petitions: (1) as to
Sarai, the court sustained the supplemental allegation under
section 387 that mother’s violation of the court orders restricting
father’s access to the children endangered Sarai and placed her
“at risk of serious physical harm, damage and danger”; (2) as to
Bryan and Jaime, the court sustained the allegation under
section 300, subdivision (b), that mother “created a detrimental
and endangering home environment for the children” by violating
the court orders restricting father’s access to the children, which
placed Bryan and Jaime “at risk of serious physical harm,
damage, danger, and failure to protect”; and (3) as to Jared, the
court sustained the allegation under section 300, subdivision (j),
regarding the April 2019 domestic violence incident and the
allegation under section 300, subdivision (b), regarding mother’s
violation of the court orders restricting father’s access to the
children; the court did not exert jurisdiction over Jared based on
subdivisions (a) and (b) of section 300 regarding the April 2019
incident.
       The court explained that mother’s “blatant disregard” for
the orders restricting father’s visits was “willful.” The court
emphasized that the orders were “put in place for the very
serious allegations” regarding father “inflicting domestic violence
upon the mother,” yet mother “has consistently . . . minimized”
that “violent conduct” and father “has indicated that he’s not
going to follow any court orders” because “[h]e is alpha.” The
court went on to find that mother’s claim that she had no desire
to reconcile with father was not “credible” because she made the
same representation before Jared was born and was making it
again despite being pregnant with her third child by father.




                                 8
       The juvenile court removed all four children from mother,
placed Sarai and Jared in foster care, placed Bryan and Jaime
with their father, and granted mother monitored visits.
       C.    Mother appeals
       Mother filed this timely appeal.
       D.    Postappeal events
       On May 25, 2021, the Department filed a subsequent
petition under section 342 requesting that the juvenile court
exert dependency jurisdiction over Bryan and Jaime based on
new facts or circumstances—namely, that they were physically
abused by their father. The juvenile court sustained the
allegations, but found that mother was a nonoffending parent
and placed Bryan and Jaime with mother.
       On June 24, 2021, the juvenile court returned Sarai and
Jared to mother’s care.
                           DISCUSSION
       Mother challenges the juvenile court’s February 24, 2021
jurisdictional findings and dispositional orders. Because the
children have been returned to mother’s care, we previously
dismissed as moot that portion of mother’s appeal challenging the
dispositional orders.3 While the remainder of mother’s appeal is
fraught with defects of nonjusticiability, forfeiture, and mootness,
we elect to exercise our discretion to consider the merits of
mother’s challenges to the juvenile court’s jurisdictional findings
and conclude that substantial evidence supports those findings.




3     Father also appealed, but we dismissed the entirety of
father’s appeal as moot in that same order.




                                 9
I.     Defects in Mother’s Appeal
       In dependency proceedings, the basic pleading device to
assert a child falls within the juvenile court’s jurisdiction is a
petition. “‘It may be [(1)] an original petition (§ 332), [(2)] a
subsequent petition for children who are already dependents
when there are “new facts” or circumstances that bring them
within a category of section 300 “other than those under which
the original petition was sustained” (§ 342), or [(3)] a
supplemental petition when there are facts which indicate that a
previous disposition is not appropriate (§ 387).’” (In re A.B.
(2014) 225 Cal.App.4th 1358, 1364 (A.B.).)
       Each of these three types of petitions is at issue in this
case, and their unique functions establish that mother’s appeal is
not justiciable, is forfeited, or is moot.4
       A.     Mother’s appeal as to Jared
       First, mother’s challenge to the juvenile court’s exertion of
jurisdiction over Jared is not justiciable.
       The court exerted jurisdiction over Jared under
subdivisions (b) and (j) of section 300, based on mother allowing
father unrestricted access to the children and based on the April
2019 domestic violence incident, respectively. On appeal, mother
challenges only the first basis. A single basis for jurisdiction is
enough to support the exertion of jurisdiction over a child. (In re
A.F. (2016) 3 Cal.App.5th 283, 289; In re M.W. (2015) 238
Cal.App.4th 1444, 1452.) Thus, mother’s challenge to the
jurisdictional finding under section 300, subdivision (b), as to


4      While the Department vaguely alluded to such defects in
its conclusory, eight-page motion to dismiss, the first time the
Department clearly articulated its arguments on these threshold
issues was in its respondent’s brief.




                                 10
Jared is not justiciable because, no matter what we decide on this
appeal regarding that basis, the juvenile court’s jurisdiction will
remain valid by virtue of the finding under section 300,
subdivision (j) that mother does not challenge. (In re Drake M.
(2012) 211 Cal.App.4th 754, 762 (Drake M.); In re I.A. (2011) 201
Cal.App.4th 1484, 1492.) Mother belatedly tries to attack the
subdivision (j) finding in her reply brief, but that comes too late
to be cognizable on appeal. (In re Luke H. (2013) 221 Cal.App.4th
1082, 1090.)
       B.    Mother’s appeal as to Sarai
       Second, mother raises no cognizable challenge to the
juvenile court’s order sustaining the section 387 supplemental
petition as to Sarai because, among other reasons, mother failed
to appeal from the court’s original exertion of jurisdiction over
Sarai from which the section 387 petition arises.
       When the Department seeks to change the placement of a
dependent child to a more restrictive placement, such as foster
care, it must file a section 387 supplemental petition. (In re F.S.
(2016) 243 Cal.App.4th 799, 808.) The petition must allege facts
establishing that a previous disposition order was ineffective, but
it does not need to allege any new jurisdictional facts or urge
additional grounds for dependency. (Ibid.) That is because the
juvenile court already has jurisdiction over the child based on
jurisdictional findings on the original petition; the section 387
supplemental petition to modify placement does not affect the
underlying jurisdiction of the court. (Ibid.; In re Joshua G. (2005)
129 Cal.App.4th 189, 203; Kimberly R. v. Superior Court (2002)
96 Cal.App.4th 1067, 1077; In re A.O. (2010) 185 Cal.App.4th
103, 110 [“‘The law does not require that a fact necessary to
establish jurisdiction under section 300 be established to warrant




                                11
a change in placement’”].) Here, even if we ignore that mother
did not offer any reasoned argument as to why the section 387
supplemental petition was invalid as to Sarai, mother has not—
and, indeed, cannot—attack the underlying basis for jurisdiction
over Sarai based on the April 2019 domestic violence incident, a
basis she did not previously appeal.
       C.     Mother’s appeal as to Bryan and Jaime
       Third, the Department argues that mother’s challenge to
the juvenile court’s exertion of jurisdiction over Bryan and Jaime
is moot because after mother appealed, the court sustained a
subsequent petition under section 342 alleging new facts of
physical abuse of Bryan and Jaime by their father. To be sure,
juvenile dependency jurisdiction attaches to the child, not to the
parent. (In re I.A. (2011) 201 Cal.App.4th 1484, 1491 (I.A.).) As a
result, an appeal becomes moot where subsequent events, such as
the juvenile court’s exercise of jurisdiction based on an
independent basis (see § 342 [“new facts or circumstances . . .
sufficient to state that the [child] is a [dependent]”]), render it
impossible for the reviewing court to grant effective relief (In re
Travis C. (2017) 13 Cal.App.5th 1219, 1224-1225; In re E.T.
(2013) 217 Cal.App.4th 426, 436 (E.T.); A.B., supra, 225
Cal.App.4th at p. 1364 [“so long as the jurisdictional finding
under the subsequent petition is supported by substantial
evidence, reversal of the jurisdictional finding under the original
petition would be futile”]). Appellate courts nevertheless review
whether a dependency appeal is moot on a “‘case-by-case basis’”
(In re J.P. (2017) 14 Cal.App.5th 616, 623) and retain the
“discretion” to hear the merits of a challenge to a jurisdictional
finding, even if overturning that finding will have no immediate




                                12
effect on the juvenile court’s assertion of jurisdiction (I.A., 201
Cal.App.4th at pp. 1494-1495).
       Here, mother was found to be a nonoffending parent in the
section 342 petition alleging new facts of physical abuse of Bryan
and Jaime by their father. Because mother is not implicated in
that subsequent petition, and because the jurisdictional findings
at issue in this appeal specifically relate to mother’s conduct and
could affect the outcome of subsequent proceedings involving
mother, we exercise our discretion to consider mother’s challenge
to the juvenile court’s exertion of jurisdiction over Bryan and
Jaime under section 300, subdivision (b). (E.T., supra, 217
Cal.App.4th at p. 436; Drake M., supra, 211 Cal.App.4th at pp.
762-763.)
       D.    The allegation is common to all four children
       Ultimately, because that challenged jurisdictional finding—
namely, that by allowing father unrestricted access to the
children, mother placed the children at substantial risk of
harm—is a fact common to all four children, we exercise our
discretion, particularly in service of judicial efficiency, to consider
the merits of mother’s appeal despite the defects of justiciability,
forfeiture, and mootness discussed above.
II.    The Merits
       The juvenile court’s jurisdictional findings are supported by
substantial evidence. We evaluate the sufficiency of the evidence
supporting a juvenile court’s jurisdictional finding by asking
whether there is enough evidence in the record that is
reasonable, credible, and of solid value that a reasonable trier of
fact could reach the same conclusion as the juvenile court. (In re
K.B. (2015) 239 Cal.App.4th 972, 979-980; see also In re D.D.




                                  13
(2019) 32 Cal.App.5th 985, 990 [substantial evidence review of an
order sustaining a section 387 supplemental petition].)
       As pertinent here, a juvenile court is empowered to assert
dependency jurisdiction over a child if “[t]he child has suffered, or
there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of
his or her parent . . . to adequately supervise or protect the child.”
(§ 300, subd. (b).) Risk of harm means just that: The juvenile
court “need not wait until a child is seriously abused or injured to
assume jurisdiction.” (In re Kadence P. (2015) 241 Cal.App.4th
1376, 1383 (Kadence P.); In re Yolanda L. (2017) 7 Cal.App.5th
987, 993 (Yolanda L.) [same].) When it comes to assessing that
risk, the juvenile court may look to a parent’s past behavior as a
“good predictor” of whether the child is currently at risk. (In re
T.V. (2013) 217 Cal.App.4th 126, 133; Kadence P., at pp. 1383-
1384.)
       Substantial evidence supports the juvenile court’s findings
that all four children were at substantial risk of harm as a result
of mother allowing father unrestricted access to the children in
violation of court orders. Father’s reported act of domestic
violence on mother was severe, and he physically attacked
mother with Sarai an arm’s length away. This was also not the
first incident. Father never took responsibility for his abusive
conduct—instead, he admittedly became “more violent” and he
took pride in exerting his perceived dominance over others. The
juvenile court restricted father’s visits with mother’s children to
protect them from this uncontrolled behavior. Yet, mother
flouted the court’s orders. She allowed father to stay in her home
even though Bryan and Jaime expressed they were fearful of
father; she took the children on a trip with father even after he




                                 14
was arrested for brandishing a firearm in a fit of road rage; and
she conceived another child with father even though she
expressed that she had no intention of reconciling with him.
Viewing the record in the light most favorable to the court’s
findings (In re D.L. (2018) 22 Cal.App.5th 1142, 1146), mother’s
permissive conduct allowing father to have full access to the
children despite father’s refusal to reform, let alone acknowledge,
his violent behavior certainly evinces a risk of harm.
       Mother raises what boils down to two arguments in
response.
       She argues that the children were not at substantial risk of
harm at the time of February 2021 adjudication hearing because
the April 2019 domestic violence incident did not pose a current
risk to the children given no similar incidents occurred in the
intervening two years. Mother minimizes the substantiated
reasons the juvenile court found the children at risk—besides the
April 2019 incident itself, mother and father both denied the
incident occurred (see In re Giovanni F. (2010) 184 Cal.App.4th
594, 598-599 [parent’s denial of domestic violence increases
risk]), father continued to engage in aggressive behavior with
others, father trivialized the insight he should have gained from
his domestic violence classes, and mother included father as a
member of the family despite these clear indicia of risk. The
court did not need to wait until father’s violent tendencies caused
harm to any of the children. (Kadence P., supra, 241 Cal.App.4th
at p. 1383; Yolanda L., supra, 7 Cal.App.5th at p. 993; see also §
300.2 [purpose of dependency statutes is to ensure “safety” and
“protection” of children “who are at risk of harm”].)
       Mother also argues that she is not to blame for the “isolated
incident” when father showed Sarai his motorcycle at mother’s




                                15
home in defiance of the court order restricting his visitation.
Mother misconstrues the record. Mother facilitated father’s
continuous, unrestricted access to the children—the Department
merely obtained photographic evidence of one interaction that
confirmed its months’-long concerns. We must reject mother’s
invitation to ignore the abundance of evidence indicating this was
not an “isolated incident.” (See In re Noe F. (2013) 213
Cal.App.4th 358, 366 [appellate court does not reweigh the
evidence].)
                          DISPOSITION
      The orders are affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                     ______________________, J.
                                     HOFFSTADT

We concur:



_________________________, P. J.
LUI



_________________________, J.
CHAVEZ




                                16